DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/21 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 21 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what the frame is and what the socket is structurally. The specification details the frame as identifier 9 and the socket as identifier 2. It appears from the figures and identifiers that the socket includes the frame structure, however, the claims require “the frame defines said 

Claims 4 and 5 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear in claim 4, what structure is required to read on the frame and electrical accessory, since it is unclear what direction would be parallel to the outer shell, since the outer shell is circular. It is further unclear in claim 5, what direction would be parallel to the circumferential direction of the outer shell, since the circumference is circular, what direction would be parallel and what structure is required of the frame and electrical accessory to read on this. 

 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-12 and 16-22 is/are rejected under 35 U.S.C. 102(a)(2) as being (a)(2) by Lebel et al. (US 10,779,604).
In regard to claim 1, Lebel et al. teaches a protective helmet comprising: an outer shell (outer shell of helmet 101) configured for distributing impact forces (inherent of helmet 101), and a socket connected to the outer shell (connector portion 306), and inner layer located within the outer shell configured for damping impact forces wherein the sock is located between the outer shell and the inner liner (inner layer: suspension system with mesh, padding and straps: 902, 904, 906; see figure 9), a frame (insert 307) located inside the outer shell and between the inner layer and the outer shell (see insert 307 located between the inner layer: 902, 904, 906 and the outer shell of helmet 101), wherein the frame (307) defines said socket (306) between the frame and the outer shell (frame defines socket portion between the frame and outer shell: see figure 9), and an electrical accessory (earphone 104 including connection 304/318), wherein at least a portion of the electrical accessory is located within the socket (see figures 2, 3 and 4 detailing the portion of earphone 304, 318 is located in socket along frame between liner and shell).

 	In regard to claim 3, Lebel et al. teaches wherein the frame (307) has a frame opening through which the electrical accessory is removable or through which the electrical accessory protrudes (recess and tab 604/602 and are taught to be reversed such that the recess 602 is in the helmet and 604 is on the earphone: column 5, lines 8-11 or recess can be electrical pads:612 to receive electrical pins: 610).
  
 	In regard to claim 4, Lebel et al. teaches wherein the frame (307) engages and laterally retains the electrical accessory (104, 304/318) in at least one retaining direction orientated parallel to the-3- MEl 30129321v.1outer shell at a location that the frame engages and laterally retains the electrical accessory (see figures 3 and 6, tab and recess of earphone and frame interact so that the accessory is retained parallel to the outer shell or pin and pad electrical connectors).  

 	In regard to claim 5, Lebel et al. teaches wherein the at least one retaining direction is orientated parallel to a circumferential direction of the outer shell (retaining direction of tabs and recess of earphone and helmet would be parallel to a circumferential direction of the outer shell: see figures 3 and 6 and the pin and pad electrical connectors would retain the earphone in a direction that is parallel to a circumferential direction of the outer shell).  

 	In regard to claim 6, Lebel et al. teaches wherein the socket (306) is located on an edge of the outer shell (see figure 3 and 4), the edge defines a lower edge of the outer shell (see figure 8), the frame (307) is adjacent to the lower edge of the outer shell and the frame opening is located at the lower edge of the outer shell (figure 8: recess and tab 604/602 is located at lower edge of the outer shell and the electrical pad openings retaining the electrical pins are located at the lower edge of the outer shell).

 	In regard to claim 7, Lebel et al. teaches wherein the protective helmet further comprises a helmet trim connected to the outer shell (bottom portion of 306 is a helmet trim, see figure 8 on opposite side of shell), and configured for at least partially covering the, edge of the outer shell (see figure 8, trim bottom of 306 on opposite side of helmet that is not used for socket structure).  

 	In regard to claim 8, Lebel et al. teaches wherein the frame opening is laterally offset from a vertical central longitudinal plane of the protective helmet (see figure 8 frame openings of recess 602/604 and electrical pads 612 are offset from centerline of helmet).  



 	In regard to claim 10, Lebel et al. teaches wherein the socket (306) has a wall (see wall surrounding tab 604), the electrical accessory (104, 308) is positioned flatly against the wall (308 is positioned flatly against wall around 604 when recess and tab are attached), and the snap-in device (604) has at least one hook (tab:604 is hook) that adjustably protrudes from the wall and is configured for engaging and holding the electrical accessory (column 4, lines 62 through column 5, lines 1-7).  

 	In regard to claim 11, Lebel et al. teaches wherein the protective helmet comprises an electric module device (battery module: 804), coupled to the outer shell and electrically connected to the socket (see battery module attached in figure 8 to outer shell and column 4, lines 25-44 for electrical attachment), and the socket has a pole assembly configured to be detachably electrically coupled to the electrical accessory (column 5, lines 38-42).  

 	In regard to claim 12, Lebel et al. teaches wherein the pole assembly has at least one plug contact (contact pad: 612) configured for connection with the electrical accessory (via pins 610) (column 4, lines 25-44).
  
 	In regard to claim 16, Lebel et al. teaches wherein the protective helmet is a protective motorcycle helmet (helmet 101 can be used when riding a motorcycle as desired: column 1, lines 6-9).  



 	In regard to claim 18, Lebel et al. teaches wherein the frame (307), starting at the frame opening (electrical pads or recess), extends along the outer shell (see figure 8).  

 	In regard to claim 19, Lebel et al. teaches wherein the electrical accessory (earphone: 104, 308/318) is oriented in the frame in a vertical direction (see figure 3). 
 
 	In regard to claim 20, Lebel et al. teaches wherein the edge defines a lower edge of the outer shell (see figure 8).

In regard to claim 22, Lebel et al. teaches a protective helmet comprising: an outer shell (outer shell of helmet 101) configured for distributing impact forces (inherent of helmet 101), a socket (connector portion: 306) adjacent to the outer shell configured to house at least a portion of an electrical accessory (306 houses earphone 104, 308/316 in socket portion: see figure 3), and an inner layer located within the outer shell configured for damping impact forces wherein the sock is located between the outer shell and the inner layer (inner layer: suspension system with mesh, padding and straps: 902, 904, 906; see figure 9), a frame (insert 307) located inside the outer shell and between the inner layer and the outer shell (see insert 307 located between the inner layer: 902, 904, 906 and the outer shell of helmet 101), wherein the frame (307) defines said socket (306) between the frame and the outer shell (frame defines socket portion between the frame and outer shell: see figure 9).

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lebel et al. in view of Glezerman et al. (US 2016/0100649).

 In regard to claims 14 and 15, Glezerman et al. teaches an electrical accessory defining at least one pushbutton configured for operating the electrical accessory, wherein the at least one pushbutton protrudes from the socket connection (see figures 1-3, pushbutton 152: paragraph 0054); and wherein the at least one pushbutton being positioned on the electrical accessory (Glezerman: pushbuttons 125 in figure 3 are pushed in which is an insertion direction of the socket connection of Lebel).  
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the earphone accessory of Lebel et al. with pushbutton controls as taught by Glezerman et al., since the earphone accessory of Lebel et al. provided with pushbutton controls would allow one to adjust the volume and turn on/off the earphones as needed. Applicant’s invention, Lebel et al., and Glezerman et al. all deal with electronic accessories coupled to helmets.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-12 and 14-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/328,413 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both detail a protective helmet with an outer shell and an inner layer with a frame comprising a socket located between the outer shell and the inner layer, wherein the connects to an electrical accessory (see figures and claims in both the instant application and 16/328,413).


 Claims 1, 3-12 and 14-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/328,375 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both detail a protective helmet with an outer shell and an inner layer with a frame comprising a socket located between the outer shell and the inner layer, wherein the connects to an electrical accessory (see figures and claims in both the instant application and 16/328,375).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 10/19/21 have been fully considered but they are not persuasive.
Applicant argues that Lebel et al. fails to teach “a frame that defines the socket between the frame and outer shell” as amended into claim 1 and newly added claim 21. 
It is noted that Lebel et al. teaches the frame defining the socket as detailed above in the rejection. It is further noted that this limitation is rejected under 35 USC 112 2nd paragraph as being indefinite as to what structure is required of the frame and socket and how they relate to one another. 

Conclusion
and can be found cited in PTO-892 form submitted herewith. The cited prior art to Glezerman et al. (US 10,374,296) is of particular relevance to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALISSA L. HOEY
Primary Examiner
Art Unit 3732